Exhibit 10.23

BOISE CASCADE, L.L.C.

Annual Incentive Award Notification

Corporate

Chief Executive Officer

This Annual Incentive Award (the “Award”), is granted on March 31, 2006 (the
“Award Date”), by Boise Cascade, L.L.C. (“Boise”) to William Thomas Stephens
(“Awardee” or “you”) pursuant to the Boise Incentive and Performance Plan (the
“Plan”) and pursuant to the following terms:

1.                                       The Award is subject to all the terms
and conditions of the Plan.  Further, the amount of your Award, if any, is at
the complete and sole discretion of the Compensation Committee of the company’s
board of directors.  The Committee reserves the right, at its sole discretion,
to adjust or eliminate your Award whether or not you have met the Performance
Goals set forth below.  Such adjustments or eliminations may be based upon,
among other things, unusual or nonrecurring events affecting Boise’s business,
the financial vitality of the company, or any other factor the Committee deems
relevant to its determination.

2.                                       For purposes of this Award, the
following terms shall have the meanings stated below. All capitalized terms not
defined in this notification shall have the meaning stated in the Plan.

2.1.                              “Award Period” means the 2006 calendar year.

2.2.                              “Base Salary” means your annual pay rate in
effect at the end of the Award Period, without taking into account (a) any
amounts deferred pursuant to an election under any 401(k) plan, pre-tax premium
plan, deferred compensation plan, or flexible spending account sponsored by
Boise, (b) any incentive compensation, employee benefit, or other cash benefit
paid or provided under any incentive, bonus or employee benefit plan sponsored
by Boise, or (c) any excellence award, gains upon stock option exercises,
restricted stock grants or vesting, moving or travel expense reimbursement,
imputed income, or tax gross-ups, without regard to whether the payment or gain
is taxable income to you.

2.3.                              “Cash Flow” means EBITDA (earnings before
interest, taxes, and non-cash items such as depreciation, amortization and
depletion), adjusted for non-cash long term compensation, less a charge for
working capital.  The charge for working capital is 9% per year (0.75% per
month) times the working capital balance (excluding cash).

2.4.                              “Safety” means the recordable incident rate
for the company, including international operations.

3.                                       Your target award percentage is 65% of
your Base Salary.

4.                                       The Performance Goals applicable to
your Award are Cash Flow and Safety and discrete performance objectives as may
be determined as part of your work plan outlined by your supervisor.  Your Award
will be calculated based on these Performance Goals, as follows:

4.1.                              Corporate Cash Flow.  Target Cash Flow has
been established.  Boise will determine actual corporate Cash Flow and, using
the attached payout chart, a payout multiple will be identified.  Your Award
will be calculated by multiplying the multiple from the graph by your target
award percentage, and then multiplying your Base Salary by that result.

4.2.                              Safety Adjustment.  Your Award may be adjusted
based on Safety results, as follows.  The target recordable incident rate is
2.4.  Boise will determine the actual recordable incident rate.  If the actual
recordable incident rate is greater than target, the amount of the Award
calculated pursuant to Section 4.1 will be reduced by 10%.  If the actual
recordable incident

1


--------------------------------------------------------------------------------


rate is less than or equal to target, no reduction for Safety will apply.

4.3.                              Additional Adjustments.  Your supervisor may,
in his or her sole discretion, increase or reduce your recommended Award by up
to 50% based on your performance relative to the work plan outlined with your
supervisor.

4.4.                              General Terms.  Payout multiples between
numbers indicated on the chart will be calculated using straight-line
interpolation.  Your Award is capped at 2.25 times your target award
percentage.  Base Salary, Cash Flow, Safety and Awards are calculated by Boise
in its sole discretion.  Your Award, if any, will be paid no later than March
15, 2007.

5.                                       This Award will be paid in cash or
other method of delivering comparable value.

6.                                       If you terminate employment before
December 31, 2006, your Award will be treated in accordance with the Plan and in
such manner as determined by the Committee.

[GRAPHIC]

2


--------------------------------------------------------------------------------


BOISE CASCADE, L.L.C.

Annual Incentive Award Notification

Corporate

This Annual Incentive Award (the “Award”), is granted on March 31, 2006 (the
“Award Date”), by Boise Cascade, L.L.C. (“Boise”) to Tom Carlile (“Awardee” or
“you”) pursuant to the Boise Incentive and Performance Plan (the “Plan”) and
pursuant to the following terms:

1.                                       The Award is subject to all the terms
and conditions of the Plan. Further, the amount of your Award, if any, is at the
complete and sole discretion of the Compensation Committee of the company’s
board of directors.  The Committee reserves the right, at its sole discretion,
to adjust or eliminate your Award whether or not you have met the Performance
Goals set forth below.  Such adjustments or eliminations may be based upon,
among other things, unusual or nonrecurring events affecting Boise’s business,
the financial vitality of the company, or any other factor the Committee deems
relevant to its determination.

2.                                       For purposes of this Award, the
following terms shall have the meanings stated below. All capitalized terms not
defined in this notification shall have the meaning stated in the Plan.

2.1.                              “Award Period” means the 2006 calendar year.

2.2.                              “Base Salary” means your annual pay rate in
effect at the end of the Award Period, without taking into account (a) any
amounts deferred pursuant to an election under any 401(k) plan, pre-tax premium
plan, deferred compensation plan, or flexible spending account sponsored by
Boise, (b) any incentive compensation, employee benefit, or other cash benefit
paid or provided under any incentive, bonus or employee benefit plan sponsored
by Boise, or (c) any excellence award, gains upon stock option exercises,
restricted stock grants or vesting, moving or travel expense reimbursement,
imputed income, or tax gross-ups, without regard to whether the payment or gain
is taxable income to you.

2.3.                              “Cash Flow” means EBITDA (earnings before
interest, taxes, and non-cash items such as depreciation, amortization and
depletion), adjusted for non-cash long term compensation, less a charge for
working capital.  The charge for working capital is 9% per year (0.75% per
month) times the working capital balance (excluding cash).

2.4.                              “Safety” means the recordable incident rate
for the company, including international operations.

3.                                       Your target award percentage is 65% of
your Base Salary.

4.                                       The Performance Goals applicable to
your Award are Cash Flow and Safety and discrete performance objectives as may
be determined as part of your work plan outlined by your supervisor.  Your Award
will be calculated based on these Performance Goals, as follows:

4.1.                              Corporate Cash Flow.  Target Cash Flow has
been established.  Boise will determine actual corporate Cash Flow and, using
the attached payout chart, a payout multiple will be identified.  Your Award
will be calculated by multiplying the multiple from the graph by your target
award percentage, and then multiplying your Base Salary by that result.

4.2.                              Safety Adjustment.  Your Award may be adjusted
based on Safety results, as follows.  The target recordable incident rate is
2.4.  Boise will determine the actual recordable incident rate.  If the actual
recordable incident rate is greater than target, the amount of the Award
calculated pursuant to Section 4.1 will be reduced by 10%.  If the actual
recordable incident rate is less than or equal to target, no reduction for
Safety will apply.

3


--------------------------------------------------------------------------------


4.3.                              Additional Adjustments.  Your supervisor may,
in his or her sole discretion, increase or reduce your recommended Award by up
to 50% based on your performance relative to the work plan outlined with your
supervisor.  In addition, the Committee reserves the right, at its sole
discretion, to adjust the Award, whether or not the Performance Goals have been
met.

4.4.                              General Terms.  Payout multiples between
numbers indicated on the chart will be calculated using straight-line
interpolation.  Your Award is capped at 2.25 times your target award
percentage.  Base Salary, Cash Flow, Safety and Awards are calculated by Boise
in its sole discretion.  Your Award, if any, will be paid no later than March
15, 2007.

5.                                       This Award will be paid in cash or
other method of delivering comparable value.

6.                                       If you terminate employment before
December 31, 2006, your Award will be treated in accordance with the Plan and in
such manner as determined by the Committee.

[GRAPHIC]

4


--------------------------------------------------------------------------------


BOISE CASCADE, L.L.C.

Annual Incentive Award Notification

Paper, Packaging & Newsprint

Executive Vice President

This Annual Incentive Award (the “Award”), is granted on March 31, 2006 (the
“Award Date”), by Boise Cascade, L.L.C. (“Boise”) to Alexander Toeldte
(“Awardee” or “you”) pursuant to the Boise Incentive and Performance Plan (the
“Plan”) and pursuant to the following terms:

1.                                       The Award is subject to all the terms
and conditions of the Plan.  Further, the amount of your Award, if any, is at
the complete and sole discretion of the Compensation Committee of the company’s
board of directors.  The Committee reserves the right, at its sole discretion,
to adjust or eliminate your Award whether or not you have met the Performance
Goals set forth below.  Such adjustments or eliminations may be based upon,
among other things, unusual or nonrecurring events affecting Boise’s business,
the financial vitality of the company, or any other factor the Committee deems
relevant to its determination.

2.                                       For purposes of this Award, the
following terms shall have the meanings stated below. All capitalized terms not
defined in this notification shall have the meaning stated in the Plan.

2.1.                              “Award Period” means the 2006 calendar year.

2.2.                              “Base Salary” means your annual pay rate in
effect at the end of the Award Period, without taking into account (a) any
amounts deferred pursuant to an election under any 401(k) plan, pre-tax premium
plan, deferred compensation plan, or flexible spending account sponsored by
Boise, (b) any incentive compensation, employee benefit, or other cash benefit
paid or provided under any incentive, bonus or employee benefit plan sponsored
by Boise, or (c) any excellence award, gains upon stock option exercises,
restricted stock grants or vesting, moving or travel expense reimbursement,
imputed income, or tax gross-ups, without regard to whether the payment or gain
is taxable income to you.

2.3.                              “Cash Flow” means EBITDA (earnings before
interest, taxes, and non-cash items such as depreciation, amortization and
depletion), adjusted for non-cash long term compensation, less a charge for
working capital.  The charge for working capital is 9% per year (0.75% per
month) times the working capital balance (excluding cash).  Cash Flow may be
calculated at a corporate, division or other level.

2.4.                              “CTC” means the Waco, Texas, Packaging
location doing business as Central Texas Corrugated.

2.5.                              “CTC EBITDA” means earnings before interest,
taxes, and non-cash items such as depreciation, amortization and depletion,
calculated in accordance with generally accepted accounting practices in the U.S
for CTC.  For purposes of this Award, CTC EBITDA will be calculated with no
allocations from Boise.  Transfer pricing for board will be calculated by using
Pulp and Paper Week’s “Price Watch” reported high East pricing, reduced by the
2005 average difference between “Price Watch” and the location’s actual price
paid for 42 lb virgin liner in 2005.  Upcharges for grades other than 42 lb will
be made as with industry standards, in Boise’s sole discretion.  Price changes
will go into effect on orders for the month following the change in “Price
Watch.”

2.6.                              “CTC Volume” means the MMSF processed by CTC
during the Award Period.

2.7.                              “Safety” means the recordable incident rate
for the company, including international operations.

3.                                       Your target award percentage is 65% of
your Base Salary.

5


--------------------------------------------------------------------------------


4.                                       The Performance Goals applicable to
your Award are Cash Flow (corporate), Safety, other business measures listed
below and discrete performance objectives as may be determined as part of your
work plan outlined by your supervisor.  Your Award will be calculated based on
these Performance Goals, as follows:

4.1.                              Corporate Cash Flow.  25% of your Award will
be based on corporate Cash Flow.

4.2.                              Safety.  10% of your Award will be based on
Safety.

4.3.                              Other Business Measures.  65% of your Award
will be based on other business measures, as follows.

4.3.1.                     Paper Cash Flow.  50% of the 65%, or 32.5%, of your
Award will be based on Paper Cash Flow.

4.3.2.                     Packaging & Newsprint Cash Flow.  30% of the 65%, or
19.5%, of your Award will be based on Packaging & Newsprint Cash Flow.

4.3.3.                     CTC EBITDA & Volume.  20% of the 65%, or 13.5% of
your Award will be based on measures related to Central Texas Corrugated: 
two-thirds (9%) on CTC EBITDA and one-third (4.5%) on CTC Volume.

4.4.                              Payout Calculations.

4.4.1.                     Measures Other Than Safety.  The targets for each of
the measures above other than Safety are indicated on the attached charts. 
After the end of the Award Period, Boise will determine actual results, and,
using the attached charts, will determine a payout multiple for each measure. 
The payout multiple will be multiplied by the percentage of your Award
applicable to that measure (for example, for corporate Cash Flow, 25%).  The
result will be multiplied by your total target award percentage, and that result
will be multiplied by your Base Salary.

4.4.2.                     Safety.  The target for Safety is a recordable
incident rate of 2.4.  If the recordable incident rate is 2.4 or less, as
measured by Boise in its sole discretion, the Safety payout will be calculated
as 10% times your total target award percentage, times your Base Salary.  If the
recordable incident rate is greater than 2.4, the Safety payout will be zero.

4.4.3.                     Total Award.  The payout amounts for all the above
measures will be aggregated together to reach your total Award amount.

4.5.                              General Terms.  Payout multiples between
numbers indicated on the chart will be calculated using straight-line
interpolation.  Your Award is capped at 2.25 times target.  Base Salary, Cash
Flow (corporate and business), Safety, CTC EBITDA, CTC Volume, and Awards are
calculated by Boise in its sole discretion.  Notwithstanding the Performance
Goals and formula set forth above, no portion of an Award based on Safety will
be earned or paid for the Award Period unless the corporate Cash Flow minimum
payment target has been met, in each case as calculated by Boise in its sole
discretion.  Your Award, if any, will be paid by March 15, 2007.

4.6.                              Adjustments.  Your supervisor may, in his or
her sole discretion, increase or reduce your recommended Award by up to 50%
based on your performance relative to the work plan outlined with your
supervisor.  In addition, the Committee reserves the right, at its sole
discretion, to adjust the Award, whether or not the Performance Goals have been
met.

6


--------------------------------------------------------------------------------


5.                                       This Award will be paid in cash or
other method of delivering comparable value.

6.                                       If you terminate employment before
December 31, 2006, your Award will be treated in accordance with the Plan and in
such manner as determined by the Committee.

[GRAPHICS]

7


--------------------------------------------------------------------------------


BOISE CASCADE, L.L.C.

Annual Incentive Award Notification

Building Materials Distribution

Senior Vice President

This Annual Incentive Award (the “Award”), is granted on March 31, 2006 (the
“Award Date”), by Boise Cascade, L.L.C. (“Boise”) to Stanley Bell (“Awardee” or
“you”) pursuant to the Boise Incentive and Performance Plan (the “Plan”) and
pursuant to the following terms:

1.                                       The Award is subject to all the terms
and conditions of the Plan.  Further, the amount of your Award, if any, is at
the complete and sole discretion of the Compensation Committee of the company’s
board of directors.  The Committee reserves the right, at its sole discretion,
to adjust or eliminate your Award whether or not you have met the Performance
Goals set forth below.  Such adjustments or eliminations may be based upon,
among other things, unusual or nonrecurring events affecting Boise’s business,
the financial vitality of the company, or any other factor the Committee deems
relevant to its determination.

2.                                       For purposes of this Award, the
following terms shall have the meanings stated below. All capitalized terms not
defined in this notification shall have the meaning stated in the Plan.

2.1.                              “Award Period” means the 2006 calendar year.

2.2.                              “Base Salary” means your annual pay rate in
effect at the end of the Award Period, without taking into account (a) any
amounts deferred pursuant to an election under any 401(k) plan, pre-tax premium
plan, deferred compensation plan, or flexible spending account sponsored by
Boise, (b) any incentive compensation, employee benefit, or other cash benefit
paid or provided under any incentive, bonus or employee benefit plan sponsored
by Boise, or (c) any excellence award, gains upon stock option exercises,
restricted stock grants or vesting, moving or travel expense reimbursement,
imputed income, or tax gross-ups, without regard to whether the payment or gain
is taxable income to you.

2.3.                              “Corporate Cash Flow” means corporate EBITDA
(earnings before interest, taxes, and non-cash items such as depreciation,
amortization and depletion), adjusted for non-cash long term compensation, less
a charge for working capital.  The charge for working capital is 9% per year
(0.75% per month) times the working capital balance (excluding cash).

2.4.                              “Division EBITDA” means earnings before
interest, taxes, and non-cash items such as depreciation, amortization and
depletion, adjusted for non-cash long term compensation.

2.5.                              “PRONWC” means Pre-tax Return on Net Working
Capital, which is calculated as Net Income divided by Average Net Working
Capital.  For purposes of calculating PRONWC:

2.5.1.                     “Net Income” means net operating income (loss) for
the division, as shown on the division’s income statement.

2.5.2.                     “Average Net Working Capital” means a 13 month
average of net working capital for the division.  The 13 months used are the 12
months during the Award Period, plus the month of December 2005.

2.6.                              “Safety” means the recordable incident rate
for the company, including international operations.

3.                                       Your target award percentage is 55% of
your Base Salary.

4.                                       The Performance Goals applicable to
your Award are Division EBITDA, PRONWC, Corporate Cash Flow and Safety and
discrete performance objectives as may be determined as part of your work

8


--------------------------------------------------------------------------------


plan outlined by your supervisor.  Your Award will be calculated based on these
Performance Goals, as follows:

4.1.                              Division EBITDA.  40% of your Award will be
based on Division EBITDA.  Target EBITDA for Building Materials Distribution has
been established.  Boise will determine actual EBITDA and, using the attached
payout chart, a payout multiple will be identified.  This portion of your Award
will be calculated by multiplying the multiple from the graph by 40%, then
multiplying the result by your target award percentage, and finally multiplying
your Base Salary by that result.

4.2.                              PRONWC.  40% of your Award will be based on
Building Materials Distribution PRONWC.  Target PRONWC for the division has been
established.  Boise will determine actual PRONWC and, using the attached payout
chart, a payout multiple will be identified.  This portion of your Award will be
calculated by multiplying the multiple from the graph by 40%, then multiplying
the result by your target award percentage, and finally multiplying your Base
Salary by that result.

4.3.                              Corporate Cash Flow.  20% of your award will
be based on Corporate Cash Flow.  Target Cash Flow has been established.  Boise
will determine actual Cash Flow and, using the attached payout chart, a payout
multiple will be identified.  This portion of your Award will be calculated by
multiplying the multiple from the graph by 20%, then multiplying the result by
your target award percentage, and finally multiplying your Base Salary by that
result.

4.4.                              Safety Adjustment.  Your Award may be adjusted
based on Safety results, as follows.  The target recordable incident rate is
2.4.  Boise will determine the actual recordable incident rate.  If the actual
recordable incident rate is greater than target, the aggregate amount of the
Award calculated pursuant to Sections 4.1, 4.2 and 4.3 will be reduced by 10%. 
If the actual recordable incident rate is less than or equal to target, no
reduction for Safety will apply.

4.5.                              Additional Adjustments.  Your supervisor may,
in his or her sole discretion, increase or reduce your recommended Award by up
to 50% based on your performance relative to the work plan outlined with your
supervisor.  In addition, the Committee reserves the right, at its sole
discretion, to adjust the Award, whether or not the Performance Goals have been
met.

4.6.                              General Terms.  Payout multiples between
numbers indicated on the charts will be calculated using straight-line
interpolation.  Your Award is capped at 2.25 times your target award
percentage.  Base Salary, EBITDA, PRONWC, Cash Flow, Safety and Awards are
calculated by Boise in its sole discretion.  Notwithstanding the Performance
Goals and formula above, no payout will be made for PRONWC if Division EBITDA
payout is zero.  Your Award, if any, will be paid by March 15, 2007.

5.                                       This Award will be paid in cash or
other method of delivering comparable value.

6.                                       If you terminate employment before
December 31, 2006, your Award will be treated in accordance with the Plan and in
such manner as determined by the Committee.

[GRAPHICS]

9


--------------------------------------------------------------------------------


BOISE CASCADE, L.L.C.

Annual Incentive Award Notification

Wood Products

Senior Vice President

This Annual Incentive Award (the “Award”), is granted on March 31, 2006 (the
“Award Date”), by Boise Cascade, L.L.C. (“Boise”) to Thomas Lovlien (“Awardee”
or “you”) pursuant to the Boise Incentive and Performance Plan (the “Plan”) and
pursuant to the following terms:

1.                                       The Award is subject to all the terms
and conditions of the Plan.  Further, the amount of your Award, if any, is at
the complete and sole discretion of the Compensation Committee of the company’s
board of directors.  The Committee reserves the right, at its sole discretion,
to adjust or eliminate your Award whether or not you have met the Performance
Goals set forth below.  Such adjustments or eliminations may be based upon,
among other things, unusual or nonrecurring events affecting Boise’s business,
the financial vitality of the company, or any other factor the Committee deems
relevant to its determination.

2.                                       For purposes of this Award, the
following terms shall have the meanings stated below. All capitalized terms not
defined in this notification shall have the meaning stated in the Plan.

2.1.                              “Award Period” means the 2006 calendar year.

2.2.                              “Base Salary” means your annual pay rate in
effect at the end of the Award Period, without taking into account (a) any
amounts deferred pursuant to an election under any 401(k) plan, pre-tax premium
plan, deferred compensation plan, or flexible spending account sponsored by
Boise, (b) any incentive compensation, employee benefit, or other cash benefit
paid or provided under any incentive, bonus or employee benefit plan sponsored
by Boise, or (c) any excellence award, gains upon stock option exercises,
restricted stock grants or vesting, moving or travel expense reimbursement,
imputed income, or tax gross-ups, without regard to whether the payment or gain
is taxable income to you.

2.3.                              “Cash Flow” means EBITDA (earnings before
interest, taxes, and non-cash items such as depreciation, amortization and
depletion), adjusted for non-cash long term compensation, less a charge for
working capital.  The charge for working capital is 9% per year (0.75% per
month) times the working capital balance (excluding cash).  Cash Flow may be
calculated on a corporate basis or for the Wood Products division.

2.4.                              “Safety” means recordable incident rate. 
Safety may be measured on a company-wide basis (including international
operations) or for the Wood Products division.

3.                                       Your target award percentage is 55% of
your Base Salary.

4.                                       The Performance Goals applicable to
your Award are corporate Cash Flow, Wood Products Cash Flow, company-wide
Safety, Wood Products Safety and discrete performance objectives as may be
determined as part of your work plan outlined by your supervisor.  Your Award
will be calculated based on these Performance Goals, as follows:

4.1.                              Corporate Cash Flow.  20% of your Award is
based on corporate Cash Flow.  Target corporate Cash Flow has been established. 
Boise will determine actual corporate Cash Flow and, using the attached payout
chart, a payout multiple will be identified.  This portion of your Award will be
calculated by multiplying the multiple from the graph by 20%, then multiplying
the result by your target award percentage, and finally multiplying your Base
Salary by that result.

4.1.1.                     Safety Adjustment for Corporate Cash Flow.  The
corporate Cash Flow portion of your Award may be adjusted based on company-wide
Safety results, as follows.

10


--------------------------------------------------------------------------------


The target company-wide recordable incident rate is 2.4.  Boise will determine
the actual recordable incident rate.  If the actual recordable incident rate is
greater than target, the corporate Cash Flow portion of your Award will be
reduced by 10%.  If the actual recordable incident rate is less than or equal to
target, no reduction for Safety will apply.

4.2.                              Division Cash Flow.  80% of your Award is
based on Wood Products Cash Flow.  Target Cash Flow has been established.  Boise
will determine actual Cash Flow and, using the attached payout chart, a payout
multiple will be identified.  This portion of your Award will be calculated by
multiplying the multiple from the graph by 80%, then multiplying the result by
your target award percentage, and finally multiplying your Base Salary by that
result.

4.2.1.                     Safety Adjustment for Division Cash Flow.  The Wood
Products Cash Flow portion of your Award may be adjusted based on division
Safety results, as follows.  A target Wood Products division recordable incident
rate has been established.  Boise will determine the actual recordable incident
rate.  If the actual recordable incident rate is greater than target, the Wood
Products Cash Flow portion of your Award will be reduced by the lesser of 10% of
the actual Wood Products Cash Flow payout or 10% of the target Wood Products
Cash Flow payout.  If the actual recordable incident rate is less than or equal
to target, no reduction for Safety will apply.

4.3.                              Additional Adjustments.  Your supervisor may,
in his or her sole discretion, increase or reduce your recommended Award by up
to 50% based on your performance relative to the work plan outlined with your
supervisor.  The Committee reserves the right, at its sole discretion, to adjust
your Award, whether or not the Performance Goals have been met.

4.4.                              General Terms.  Payout multiples between
numbers indicated on the chart will be calculated using straight-line
interpolation.  Your Award is capped at 2.25 times your target award
percentage.  Base Salary, Cash Flow, Safety and Awards are calculated by Boise
in its sole discretion.  Your Award, if any, will be paid by March 15, 2007.

5.                                       This Award will be paid in cash or
other method of delivering comparable value.

6.                                       If you terminate employment before
December 31, 2006, your Award will be treated in accordance with the Plan and in
such manner as determined by the Committee.

[GRAPHICS]

11


--------------------------------------------------------------------------------